Citation Nr: 0401077	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to September 21, 2000 
for the grant of service connection for total abdominal 
hysterectomy with bilateral salpingo-oophorectomy and lysis 
adhesions, endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel





INTRODUCTION

The veteran had active service from May 1973 to May 1985.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


REMAND

In this case, the Board notes that the veteran submitted a 
claim seeking service connection for total hysterectomy on 
June 18, 1985.  Subsequently, in a January 1986 rating 
decision by the VA Regional Office in Waco, Texas, she was 
denied service connection for a total abdominal hysterectomy 
with bilateral salpingo-oophorectomy and lysis of adhesions 
for endometriosis.  In February 1986, she expressed 
disagreement with the January 1986 rating decision, and in 
that same month, the VA Regional Office in Waco, Texas issued 
the required statement of the case with respect to this 
issue.  Subsequently, in May 1986, the veteran perfected this 
issue by submitting a VA form 9 (Appeal to Board of Veterans' 
Appeals).  

Although in the March 2001 rating decision the No. Little 
Rock, Arkansas RO reopened the previously denied claim and 
granted the veteran service connection for total abdominal 
hysterectomy with bilateral salpingo-oophorectomy and lysis 
adhesions, endometriosis, the Board notes that the original 
appeal perfected by the May 1986 VA form 9 was never sent to 
the Board for appellate adjudication.  

In this regard, in a July 2001 notice of disagreement, the 
veteran raised the issue of clear and unmistakable error 
(CUE) in the original rating decision which denied her 1985 
claim of service connection for a total hysterectomy.  The 
Board deems the CUE issue to be inextricably intertwined with 
the issue currently on appeal, which is entitlement to an 
effective date prior to September 21, 2000 for the grant of 
service connection for total abdominal hysterectomy with 
bilateral salpingo-oophorectomy and lysis adhesions, 
endometriosis.  Presently, the RO has not had the opportunity 
to adjudicate the CUE issue, and the appellant has not been 
provided with proper notice of her appellate rights regarding 
this issue.  As there is no notice of disagreement regarding 
the CUE issue, the issue is not jurisdictionally before the 
Board for appellate review.  However, additional development 
is necessary prior to the Board's adjudication of the issue 
regarding entitlement to an effective date prior to September 
21, 2000 for the grant of service connection for total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
and lysis adhesions, endometriosis.

A decision on the claim for CUE could have a significant 
impact on the adjudication of the early effective date issue.  
As well, as noted above, the Board deems the CUE issue to be 
inextricably intertwined with the early effective date issue 
currently on appeal.  See EF v. Derwinski, 1 Vet. App. 324 
(1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
deciding whether a claim raised during the course of an 
appeal is inextricably intertwined with an issue that has 
been developed, adjudicators must look to what affect an 
allowance of the claim not developed for appellate 
consideration would have on the denied claim on appeal.  
Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In the 
instant case, a determination that there was CUE in the 
original 1986 rating decision denying the 1985 claim of 
service connection for a total hysterectomy, could render 
moot the issue of entitlement to an effective date prior to 
September 21, 2000 for the grant of service connection for 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy and lysis adhesions, endometriosis.

The fact that two claims are inextricably intertwined does 
not obviate the need for following proper procedure and 
ensuring appellate review of each claim.  The appellate 
review of a decision at the RO level is initiated by the 
filing of a notice of disagreement (NOD) within one year of 
notice of the determination being appealed, and is perfected 
by the filing a substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Brannon v. West, 12 Vet. App. 32, 34 (1998).  The 
substantive appeal must be filed within one year after the 
mailing of the notification of an adverse RO decision or 
within sixty days after the RO mails a statement of the case, 
whichever period ends later.  See 38 U.S.C.A §7105(b)(1); 38 
C.F.R. § 20.302(b) (2003). 

Since adjudication of the CUE matter could have a significant 
impact on the early effective date claim, the case must be 
returned to the RO in order to afford the veteran the 
opportunity to properly advance this appeal before the Board.  
The Board will therefore, defer its consideration of the 
appellant's claim of an early effective date, pending 
completion of action by the RO requested in this remand.

Furthermore, pursuant to the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Additionally, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the case is 
remanded to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should formally adjudicate 
the issue of whether the January 1986 
rating decision, which denied service 
connection for total hysterectomy with 
bilateral salpingo-oophorectomy and 
lysis of adhesions for endometriosis 
contained CUE.  If the determination 
remains adverse to the veteran, the RO 
should provide the veteran and her 
representative with notice of appellate 
rights, specifically the right to file 
a notice of disagreement within one 
year of notice of the determination.  
If appellate review is initiated by the 
filing of a notice of disagreement, the 
RO should issue a statement of the case 
with the applicable law and regulations 
regarding the claim of CUE, and the 
veteran should be provided information 
regarding the filing of a substantive 
appeal to this issue.  See 38 C.F.R. § 
20.200 (2003).

3.  The RO should also readjudicate the 
issue of entitlement to an effective 
date prior to September 21, 2000 for 
the grant of service connection for 
total abdominal hysterectomy with 
bilateral salpingo-oophorectomy and 
lysis adhesions, endometriosis in light 
of the veteran's timely appeal of the 
January 1986 decision that was not 
forwarded to the Board.

4.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed remains denied, the 
appellant and her representative, if 
any, should be furnished a supplemental 
statement of the case with the 
applicable law and regulations, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




